Citation Nr: 1135396	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-43 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel









INTRODUCTION

The Veteran served on active duty in the United States Army with unconfirmed service from September 1944 to December 1945.  He died in October 1987.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The certificate of death indicates that the Veteran died in October 1987 at the age of 69 as a result of cardiogenic shock which was due to (or a consequence of) ventricular tachycardia which was due to (or a consequence of) arteriosclerotic cardiovascular disease with old anterior myocardial infarction.  The appellant argues that these conditions resulted from a psychiatric disability the Veteran developed as a result of his military service.  See, e.g., a June 2010 statement. 

Upon review, the Board finds that the record is clearly incomplete.  First, the file is missing relevant documents.  An August 2010 rating action and an August 2010 statement of the case (SOC) reference a February 1, 1946 service treatment record that is not included in the claims file.  Rather, before the Board are only what appear to be two temporary claims folders.  
Furthermore, the record on appeal contains a death certificate, application for burial benefits, and grant of burial benefits for a deceased veteran whose name was nearly identical to that of the Veteran in the present appeal.  This other veteran passed away in August 1987, and burial benefits were granted in November 1987, more than 20 years before the appellant in the present case filed her claim for benefits.  

Significantly, and due to an administrative error, it appears that both deceased veterans share the same claims folder number.  However, both veterans clearly have different social security numbers.  

Accordingly, this case must be remanded in order to locate the current Veteran's permanent claims folder, including the service treatment records referenced by the August 2010 rating action and August 2010 SOC.  As the record indicates that the current Veteran resided in Texas at the time of his death, the Houston, San Antonio, and Waco ROs should be contacted in an attempt to locate his records.  Also, due to the above-mentioned administrative error, an effort should be made to contact the Chicago, Illinois RO in an attempt to determine if the current Veteran's claims folder was misfiled at that location.  Finally, the RO/AMC must remove all records pertaining to the veteran whose cause of death is not on appeal and associate them with the correct file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the ROs in Houston, Texas; San Antonio, Texas; Waco, Texas; and Chicago, Illinois and/or any other appropriate repository of claims folders and attempt to obtain the current Veteran's permanent claims folder.  All efforts to obtain such records must be documented in the claims folder.  

2.  Then, in the event that the current Veteran's permanent claims folder is not located, or that his service treatment records and service personnel records are not located in the claims folder, the RO/AMC should contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request copies of the current Veteran's service treatment records and service personnel records.  All efforts to obtain such records should be documented in the claims folder.  

3.  Then, review the claims folders and remove all documents which pertain to the other deceased veteran and other appellant whose cause of death claim is not currently on appeal.  Such records should be associated with the proper claims folder. 

4.  Then, conduct any/all additional development which is deemed necessary for the proper adjudication of the current appellant's cause of death claim. 

5.  Following completion of the above, readjudicate the issue of entitlement to service connection for the cause of the current Veteran's death.  If the decision remains adverse to the appellant, she should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

